Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of October 30, 2013

 

by and among

 

PENN NATIONAL GAMING, INC.

 

and

 

J.P. MORGAN SECURITIES LLC

 

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of October 30, 2013, by and among PENN NATIONAL GAMING, INC., a Pennsylvania
corporation (the “Company”), J.P. MORGAN SECURITIES LLC  (“JPM”) and each of the
other Initial Purchasers set forth on Schedule A attached hereto (collectively
with JPM, the “Initial Purchasers”).

 

This Agreement is made pursuant to the Purchase Agreement dated as of
October 21, 2013, by and among the Company and the Initial Purchasers (the
“Purchase Agreement”), which provides for, among other things, the sale by the
Company to the Initial Purchasers of an aggregate of $300,000,000 principal
amount of the Company’s 5.875% Senior Notes due 2021 (the “Notes”) as described
in the Purchase Agreement.  In order to induce the Initial Purchasers to enter
into the Purchase Agreement, the Company has agreed to provide to the Initial
Purchasers and their direct and indirect transferees the registration rights set
forth in this Agreement.  The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                      Definitions.  As used in this Agreement,
the following capitalized defined terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in the last paragraph of Section 3
hereof.

 

“Applicable Period” shall have the meaning set forth in Section 3(r) hereof.

 

“Business Day” shall mean a day that is not a Saturday, a Sunday or a day on
which banking institutions in New York, New York are required or permitted to be
closed.

 

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors and permitted assigns.

 

“Depositary” shall mean The Depository Trust Company or any other depositary
appointed by the Company; provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b) hereof.

 

“Effectiveness Target Date” shall have the meaning set forth in
Section 2(e) hereof.

 

--------------------------------------------------------------------------------


 

“Event Date” shall have the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Notes” shall mean the 5.875% Senior Notes due 2021, issued by the
Company pursuant to, and entitled to the benefits of, the Indenture or a trust
indenture which is substantially identical to the Indenture (which, in either
case, shall be qualified under the TIA), and registered pursuant to an effective
Registration Statement under the Securities Act, to be offered to Holders of
Notes in exchange for Transfer Restricted Notes pursuant to the Exchange Offer,
which shall be identical in all material respects to the Transfer Restricted
Notes (except that (i) interest thereon shall accrue from the last date on which
interest was paid on such Notes or, if no such interest has been paid, from the
Issue Date, (ii) the transfer restrictions thereon shall be eliminated and
(iii) such Exchange Notes shall not be entitled to Liquidated Damages as set
forth in Section 2(e) below).  The Exchange Notes will be issued as evidence of
the same continuing indebtedness of the Company and will not constitute the
creation of new indebtedness.

 

“Exchange Offer” shall mean the exchange offer by the Company of Exchange Notes
for Notes pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on an appropriate form under the Securities Act, and all
amendments and supplements to such registration statement, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Exchange Period” shall have the meaning set forth in Section 2(a) hereof.

 

“Holder” shall mean each Initial Purchaser, for so long as it owns any Transfer
Restricted Notes, and each of its direct and indirect successors, assigns and
transferees who becomes or become registered owners of Transfer Restricted Notes
under the Indenture and each Participating Broker-Dealer that holds Exchange
Notes for so long as such Participating Broker-Dealer is required to deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Notes.

 

“Indenture” shall mean the Indenture relating to the Notes dated as of
October 30, 2013, between the Company and Wells Fargo Bank, National
Association, as trustee, as the same may be amended from time to time in
accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble to this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Inspectors” shall have the meaning set forth in Section 3(m) hereof.

 

“Issue Date” shall mean the date on which the Notes are originally issued.

 

“JPM” shall have the meaning set forth in the preamble to this Agreement.

 

“Liquidated Damages” shall have the meaning set forth in Section 2(e) hereof.

 

“Majority Holders” shall mean, subject to Section 7(j), the Holders of a
majority of the aggregate principal amount of outstanding Transfer Restricted
Notes.

 

“Notes” shall have the meaning set forth in the preamble to this Agreement.

 

“Participating Broker-Dealer” shall have the meaning set forth in
Section 3(r) hereof.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Private Exchange” shall have the meaning set forth in Section 2(a) hereof.

 

“Private Exchange Notes” shall have the meaning set forth in
Section 2(a) hereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Transfer
Restricted Notes covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

 

“Records” shall have the meaning set forth in Section 3(m) hereof.

 

“Registration Default” shall have the meaning set forth in Section 2(e) hereof.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation:  (i) all applicable SEC or Financial Industry Regulatory Authority
(“FINRA”) registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of one counsel for any Holder that is an
Initial Purchaser in connection with blue sky qualification

 

3

--------------------------------------------------------------------------------


 

of any of the Exchange Notes or Transfer Restricted Notes) and compliance with
the rules of FINRA, (iii) all applicable expenses incurred by the Company in
preparing or assisting in preparing, word processing, printing and distributing
any Registration Statement, any Prospectus and any amendments or supplements
thereto, and in preparing or assisting in preparing any other documents relating
to the performance of and compliance with this Agreement, (iv) the fees and
disbursements of counsel for the Company and of the independent certified public
accountants of the Company, including the expenses of any “cold comfort” letters
(in connection with a Shelf Registration Statement) required by or necessary for
such performance or compliance, (v) the fees and expenses of the Trustee, and
any exchange agent or custodian, (vi) all fees and expenses incurred in
connection with the listing, if any, of any of the Transfer Restricted Notes on
any securities exchange or exchanges, if the Company, in its discretion, elects
to make any such listing, (vii) all rating agency fees, if any, (viii) the
reasonable fees and expenses of one counsel, if any, designated in writing by
the Majority Holders to act as counsel for the Holders of the Transfer
Restricted Notes in connection with a Shelf Registration Statement (which
counsel shall be reasonably satisfactory to the Company) and (ix) any fees and
disbursements to be paid by the Company or sellers of securities and the fees
and expenses of any special experts retained by the Company in connection with
any Shelf Registration Statement; but excluding fees and disbursements of
counsel to, or other advisors or experts retained (severally or jointly) by the
Holders (other than as set forth in (ii) and (viii) above), agency and other
fees, expenses, underwriting discounts and commissions and transfer taxes, if
any, relating to the sale or disposition of Transfer Restricted Notes by a
Holder.

 

“Registration Statement” shall mean any registration statement (including,
without limitation, the Exchange Offer Registration Statement and the Shelf
Registration Statement) of the Company which covers any of the Exchange Notes or
the Transfer Restricted Notes pursuant to the provisions of this Agreement, and
all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Event” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company relating to a “shelf” offering in accordance with Rule 415 of the
Securities Act, or any similar rule that may be adopted by the SEC, pursuant to
the provisions of Section

 

4

--------------------------------------------------------------------------------


 

2(b) hereof which covers all of the Transfer Restricted Notes, on an appropriate
form under the Securities Act, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“TIA” shall have the meaning set forth in Section 2(a) hereof.

 

“Transfer Restricted Notes” shall mean each Note, and each Private Exchange
Note, if issued; provided, however, that each Note or Private Exchange Note, as
the case may be, shall cease to be a Transfer Restricted Note when (i) with
respect to a Note only, such Note has been exchanged by a person other than a
Participating Broker-Dealer in the Exchange Offer for an Exchange Note or,
provided the Holder thereof received timely and proper notice of the Exchange
Offer, was entitled to be exchanged by such person in the Exchange Offer by such
person, but was not properly tendered into, or was withdrawn from, the Exchange
Offer, (ii) with respect to a Note only, following the exchange by a
Participating Broker-Dealer in the Exchange Offer of a Note for an Exchange
Note, such Exchange Note is sold to a purchaser who receives from such
Participating Broker-Dealer on or prior to the date of such sale a copy of the
Prospectus contained in the Exchange Offer Registration Statement, as amended or
supplemented, (iii) such Note or Private Exchange Note, as the case may be, has
been effectively registered under the Securities Act and disposed of in
accordance with the Shelf Registration Statement, (iv) such Note or Private
Exchange Note, as the case may be, is distributed to the public pursuant to
Rule 144 (or any similar provision then in force, but not Rule 144A) under the
Securities Act, (v) such Note or Private Exchange Note, as the case may be,
shall have been otherwise transferred by the holder thereof and a new security
not bearing a legend restricting further transfer shall have been delivered by
the Company and subsequent disposition of such new security shall not require
registration or qualification under the Securities Act or any similar state law
then in force, or (vi) such Note or Private Exchange Note, as the case may be,
ceases to be outstanding.

 

“Trustee” shall mean the trustee with respect to the Notes under the Indenture.

 

2.                                      Registration Under the Securities Act.

 

(a)                                 Exchange Offer.  (i)  To the extent not
prohibited by any applicable law or applicable policy of the SEC, the Company
shall, for the benefit of the Holders, at the Company’s cost, (A) prepare and,
on or prior to 270 days after the Issue Date (or if such 270th day is not a
Business Day, on or prior to the first Business Day thereafter), file with the
SEC an Exchange Offer Registration Statement on an appropriate form under the
Securities Act covering the offer by the Company to the Holders who are not
prohibited by any law or policy of the SEC from participating in the Exchange
Offer to exchange all of the Transfer Restricted Notes for a like principal
amount of Exchange Notes, (B) use its reasonable best efforts to cause such
Exchange Offer Registration Statement to be declared effective under the
Securities Act by the SEC on or prior to 330 days after the Issue Date (or if
such 330th day is not a Business Day, on or

 

5

--------------------------------------------------------------------------------


 

prior to the first Business Day thereafter), (C) use its reasonable best efforts
to keep such Registration Statement effective for a period of not less than 20
Business Days after the date notice of the Exchange Offer is mailed to the
Holders (or longer if required by applicable law) (such period referred to
herein as the “Exchange Period”) and (D) use its reasonable best efforts to
commence the Exchange Offer and, on or prior to 365 days after the Issue Date
(or if such 365th day is not a Business Day, on or prior to the first Business
Day thereafter), issue Exchange Notes in exchange for all Notes properly
tendered and not withdrawn prior thereto in the Exchange Offer.  Upon the
effectiveness of the Exchange Offer Registration Statement, the Company shall
commence the Exchange Offer, it being the objective of such Exchange Offer to
enable each Holder eligible and electing to exchange Transfer Restricted Notes
for Exchange Notes (assuming that such Holder (a) is not an affiliate of the
Company within the meaning of Rule 405 under the Securities Act, (b) is not a
broker-dealer tendering Transfer Restricted Notes acquired directly from the
Company (or an affiliate of the Company) for its own account, (c) acquired the
Exchange Notes in the ordinary course of such Holder’s business and (d) has no
arrangements or understandings with any Person to participate in the Exchange
Offer for the purpose of distributing (within the meaning of the Securities Act)
the Exchange Notes) and to transfer such Exchange Notes from and after their
receipt without any limitations or restrictions on transfer under the Securities
Act and under state securities or blue sky laws.

 

(ii)                                  In connection with the Exchange Offer, the
Company shall:

 

(A)                               mail or caused to be mailed as promptly as
practicable after the Exchange Offer Registration Statement has been declared
effective under the Securities Act to each Holder a copy of the Prospectus
forming part of the Exchange Offer Registration Statement, together with, in the
case of a Holder who holds Notes held in physical certificated form, an
appropriate letter of transmittal and related documents and, in the case of a
Holder who is the beneficial owner of such Notes held in book-entry form,
instructions regarding the procedures for automated delivery of such Notes
pursuant to the Depositary’s Automated Tender Offer Program and related
documents;

 

(B)                               keep the Exchange Offer open for acceptance
during the Exchange Period;

 

(C)                               utilize the services of the Depositary for the
Exchange Offer;

 

(D)                               permit Holders to withdraw tendered Transfer
Restricted Notes at any time prior to 5:00 p.m. (New York time) on the last
Business Day of the Exchange Period by telegram, telex, facsimile transmission
or letter to the institution specified in the notice, setting forth the name of
such Holder, the principal amount of Notes delivered for exchange, and a
statement that such Holder is withdrawing its election to have such Notes
exchanged;

 

(E)                                notify each Holder that any Transfer
Restricted Notes not tendered will remain outstanding and continue to accrue
interest but will not retain any rights under this

 

6

--------------------------------------------------------------------------------


 

Agreement (except in the case of the Initial Purchasers and Participating
Broker-Dealers as provided herein); and

 

(F)                                 otherwise comply in all material respects
with all applicable laws relating to the Exchange Offer.

 

(iii)                               If, prior to consummation of the Exchange
Offer, the Initial Purchasers hold any Transfer Restricted Notes acquired by
them and having the status of an unsold allotment in the initial distribution,
the Company upon the request of any Initial Purchaser shall, to the extent not
prohibited by any applicable law or applicable policy of the SEC and to the
extent the CUSIP Service Bureau will issue the same (other than any letter,
number or such other notation, the purpose of which is to identify the Private
Exchange Notes as securities subject to transfer restrictions not applicable to
the Exchange Notes) CUSIP numbers for the Private Exchange Notes as for the
Exchange Notes upon the request of the Company described in (iv) below,
simultaneously with the delivery of the Exchange Notes in the Exchange Offer,
issue and deliver to such Initial Purchaser in exchange (the “Private Exchange”)
for the Notes held by such Initial Purchaser, a like principal amount of debt
securities of the Company, issued pursuant to, and entitled to the benefits of,
the Indenture and identical in all material respects to the Exchange Notes,
except that such securities shall bear appropriate transfer restrictions (the
“Private Exchange Notes”).

 

(iv)                              The Exchange Notes and the Private Exchange
Notes shall be issued under (A) the Indenture or (B) an indenture identical in
all material respects to the Indenture and which, in either case, has been
qualified under the United States Trust Indenture Act of 1939, as amended (the
“TIA”) or is exempt from such qualification and shall provide that the Exchange
Notes (other than the Private Exchange Notes) shall not be subject to the
transfer restrictions set forth in the Indenture.  The Indenture or such
indenture shall provide that the Exchange Notes, the Private Exchange Notes and
the Notes shall vote and consent together on all matters as one class and that
none of the Exchange Notes, the Private Exchange Notes or the Notes shall have
the right to vote or consent as a separate class on any matter.  The Private
Exchange Notes shall be of the same series as, and the Company shall request of
the CUSIP Service Bureau to issue the same CUSIP numbers for the Private
Exchange Notes as for, the Exchange Notes issued pursuant to the Exchange
Offer.  The Company shall not have any liability hereunder solely as a result of
such Private Exchange Notes not bearing the same CUSIP number as the Exchange
Notes.

 

(v)                                 The Exchange Offer and the Private Exchange
shall not be subject to any conditions, other than (A) that, in the opinion of
counsel to the Company, the Exchange Offer or Private Exchange, as the case may
be, does not violate applicable law or any applicable policy of the SEC,
(B) that no action or proceeding shall have been instituted or threatened in any
court or by any governmental agency which, in the Company’s reasonable judgment,
might impair the ability of the Company to proceed with the Exchange Offer or
the Private Exchange nor shall any material adverse development have occurred in
any such action or proceeding with respect to the Company, (C) that all
governmental approvals shall have been obtained which approvals the

 

7

--------------------------------------------------------------------------------


 

Company deems necessary for the consummation of the Exchange Offer or Private
Exchange and (D) the due tendering of Transfer Restricted Notes in accordance
with the terms of the Exchange Offer.  As soon as practicable after the close of
the Exchange Offer and/or the Private Exchange, as the case may be, the Company
shall:

 

(1)                                 accept for exchange all Transfer Restricted
Notes properly tendered and not validly withdrawn pursuant to the Exchange Offer
or the Private Exchange, as the case may be, in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal and related
documents or automated delivery instructions and related documents, as the case
may be, of which shall be exhibit thereto; and

 

(2)                                 deliver, or cause to be delivered, to the
Trustee for cancellation all Transfer Restricted Notes so accepted for exchange
by the Company, and issue, and cause the Trustee under the Indenture to promptly
authenticate and deliver to each Holder, a new Exchange Note or Private Exchange
Note, as the case may be, equal in principal amount to the principal amount of
the Notes surrendered by such Holder and accepted for exchange.

 

(vi)                              To the extent not prohibited by any law or
applicable policy of the SEC, the Company shall use its reasonable best efforts
to complete the Exchange Offer as provided above, and shall comply in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and other applicable laws in connection with the Exchange Offer. 
Each Holder of Notes who wishes to exchange such Notes for Exchange Notes in the
Exchange Offer will be required to make certain customary representations in
connection therewith, including representations that such Holder is not an
affiliate of the Company within the meaning of Rule 405 under the Securities
Act, or if it is an affiliate, that it will comply with the registration and
prospectus delivery requirements of the Securities Act to the extent applicable,
that it is not a broker-dealer tendering Transfer Restricted Notes acquired
directly from the Company (or an affiliate of the Company) for its own account,
that any Exchange Notes to be received by it will be acquired in the ordinary
course of business and that at the time of the commencement of the Exchange
Offer it has no arrangement or understanding with any Person to participate in
the distribution (within the meaning of the Securities Act) of the Exchange
Notes.  Each Participating Broker-Dealer will be required to further represent
that any Transfer Restricted Notes to be exchanged for Exchange Notes were
acquired by it as a result of market-making activities or other trading
activities and acknowledge that it will deliver the Prospectus included in the
Exchange Offer Registration Statement in connection with the resale of Exchange
Notes to the extent it is subject to the prospectus delivery requirements of the
SEC.  The Company may inform the Initial Purchasers of the names and addresses
of the Holders to whom the Exchange Offer is made, and the Initial Purchasers
shall have the right to contact such Holders and otherwise facilitate the tender
of Notes in the Exchange Offer.

 

(vii)                           Upon consummation of the Exchange Offer in
accordance with this Section 2(a), the provisions of this Agreement shall
continue to apply, modified as necessary, solely

 

8

--------------------------------------------------------------------------------


 

with respect to Transfer Restricted Notes that are Private Exchange Notes,
Exchange Notes held by Participating Broker-Dealers and Transfer Restricted
Notes entitled to a Shelf Registration pursuant to the first paragraph of
Section 2(b) hereof.

 

(b)                                 Shelf Registration.  (i)  In the event that
(A) filing the Exchange Offer Registration Statement would not be permitted by
applicable law or SEC policy, (B) the Exchange Offer is not consummated within
375 days after the Issue Date, (C) any Holder of Transfer Restricted Notes
notifies the Company within 20 Business Days after the commencement of the
Exchange Offer that (1) due to a change in applicable law or SEC policy it is
not entitled to participate in the Exchange Offer, (2) due to a change in
applicable law or SEC policy it may not resell the Exchange Notes to be acquired
by it in the Exchange Offer to the public without delivering a prospectus and
the prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder or (3) it is a
broker-dealer and owns Transfer Restricted Notes acquired directly from the
Company or an affiliate of the Company or (D) the Majority Holders may not
resell the Exchange Notes acquired by them in the Exchange Offer to the public
without restriction under the Securities Act and without restriction under
applicable blue sky or state securities laws (any of the events specified in
(A)-(D) being a “Shelf Registration Event”), then the Company shall, at its own
cost, use its reasonable best efforts to file the Shelf Registration Statement
on or prior to 60 days (or if such 60th day is not a Business Day, on or prior
to the first Business Day thereafter) after such filing obligation arises, and
use its reasonable best efforts to cause the Shelf Registration Statement to be
declared or become effective, as applicable, under the Securities Act on or
prior to 180 days (or if such 180th day is not a Business Day, on or prior to
the first Business Day thereafter) after such filing obligation arises;
provided, however, that if the Company has not consummated the Exchange Offer
within 375 days (or if such 375th day is not a Business Day, on or prior to the
first Business Day thereafter) of the Issue Date, then the Company will use its
reasonable best efforts to file with the SEC on or prior to the 405th day after
the Issue Date (or if such 405th day is not a Business Day, on or prior to the
first Business Day thereafter) a Shelf Registration Statement providing for the
sale by the Holders of all of the Transfer Restricted Notes, and shall use its
reasonable best efforts to have such Shelf Registration Statement be declared or
become effective, as applicable, under the Securities Act no later than 60 days
(or if such 60th day is not a Business Day, no later than the first Business Day
thereafter) after such Shelf Registration Statement was first filed with the
SEC.  No Holder of Transfer Restricted Notes may include any of its Transfer
Restricted Notes in any Shelf Registration pursuant to this Agreement unless and
until such Holder furnishes to the Company in writing such information as the
Company may, after conferring with counsel with regard to information relating
to Holders that would be required by the SEC to be included in such Shelf
Registration Statement or Prospectus included therein, reasonably request for
inclusion in any Shelf Registration Statement or Prospectus included therein. 
Each Holder as to which any Shelf Registration is being effected agrees to
furnish to the Company all information with respect to such Holder necessary to
make any information previously furnished to the Company by such Holder not
materially misleading.

 

9

--------------------------------------------------------------------------------


 

(ii)                                  The Company agrees to use its reasonable
best efforts to keep the Shelf Registration Statement continuously effective
until the second anniversary of the effective date of the Shelf Registration
Statement (subject to extension pursuant to the last paragraph of Section 3
hereof) (or such shorter period that will terminate when all of the Transfer
Restricted Notes covered by such Shelf Registration Statement have been sold
pursuant thereto or cease to be outstanding or otherwise cease to be Transfer
Restricted Notes) (the “Effectiveness Period”).  The Company further agrees, if
necessary, to supplement or amend the Shelf Registration Statement, if required
by the rules, regulations or instructions applicable to the registration form
used by the Company for such Shelf Registration Statement or by the Securities
Act or by any other rules and regulations thereunder for shelf registrations,
and the Company agrees to furnish to the Holders of Transfer Restricted Notes
copies of any such supplement or amendment (or, with respect to documents
incorporated by reference, to make available) promptly after its being used or
filed with the SEC.

 

(c)                                  Expenses.  The Company shall pay all
Registration Expenses in connection with any registration pursuant to Section
2(a) or 2(b) hereof.  Each Holder shall pay all expenses of its counsel (other
than as set forth otherwise in this Agreement), all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Transfer Restricted Notes pursuant to the Shelf Registration
Statement.

 

(d)                                 Effective Registration Statement.  An
Exchange Offer Registration Statement pursuant to Section 2(a) hereof or a Shelf
Registration Statement pursuant to Section 2(b) hereof will not be deemed to
have been declared or become effective, as applicable, unless it has been
declared effective by the SEC (unless it becomes effective automatically upon
filing); provided, however, that if, after it has been declared or become
effective, as applicable, the offering of Transfer Restricted Notes pursuant to
an Exchange Offer Registration Statement or Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have been effective during the period of such
interference, until the offering of Transfer Restricted Notes may legally
resume.  The Company will be deemed not to have used its reasonable best efforts
to cause the Exchange Offer Registration Statement or the Shelf Registration
Statement, as the case may be, to become, or to remain, effective during the
requisite period if it voluntarily takes any action that would result in any
such Registration Statement not becoming effective under the Securities Act or
in the Holders of Transfer Restricted Notes covered thereby not being able to
exchange or offer and sell such Transfer Restricted Notes during that period,
unless such action is required by, or advisable under, applicable law.

 

(e)                                  Liquidated Damages.  (i)  In the event that
(A) the applicable Registration Statement is not filed with the SEC on or prior
to the date specified herein for such filing, (B) the applicable Registration
Statement has not been declared or become effective, as applicable, under the
Securities Act on or prior to the date specified herein for such effectiveness
(the “Effectiveness Target Date”), (C) the Exchange Offer is required to be
consummated hereunder and the Company fails to consummate the Exchange Offer
within 35 days (or if such 35th day is not a

 

10

--------------------------------------------------------------------------------


 

Business Day, on or prior to the first Business Day thereafter) of the
Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (D) the applicable Registration Statement is filed and has been
declared or become effective, as applicable, under the Securities Act prior to
the Effectiveness Target Date but shall thereafter cease to be effective or
usable in connection with the Exchange Offer or resales of Transfer Restricted
Notes, as the case may be, during the periods specified herein (as a result of
an order suspending the effectiveness of such Registration Statement or
otherwise) without being immediately succeeded by an additional Registration
Statement covering the Transfer Restricted Notes which has been filed and been
declared or become effective, as applicable, under the Securities Act (each such
event referred to in clauses (A) through (D), a “Registration Default”), then
the Company shall pay Liquidated Damages to each Holder of Transfer Restricted
Notes as to which such Registration Default relates (“Liquidated Damages”), with
respect to the first 90-day period (or portion thereof) while a Registration
Default is continuing immediately following the occurrence of such Registration
Default, in an amount equal to 0.25% per annum of the principal amount of the
Transfer Restricted Notes of such Holder.  The amount of Liquidated Damages will
increase by an additional 0.25% per annum of the principal amount of the
Transfer Restricted Notes of such Holder for each subsequent 90-day period (or
portion thereof) while a Registration Default is continuing until all
Registration Defaults have been cured, up to a maximum amount of 0.50% per annum
of the principal amount of the Transfer Restricted Notes of such Holder. 
Liquidated Damages shall be computed based on the actual number of days elapsed
during which any such Registration Default exists.  Immediately following the
cure of a Registration Default, the accrual of Liquidated Damages with respect
to such Registration Default will cease and the interest rate will revert to the
original rate.

 

(ii)                                  The Company shall deliver to the Trustee
an Officers’ Certificate (as provided for in the Indenture) within five Business
Days after each and every date on which an event occurs in respect of which
Liquidated Damages are required to be paid (an “Event Date”).  Liquidated
Damages shall be paid in arrears by depositing with the Trustee, in trust, for
the benefit of the Holders of Transfer Restricted Notes, on or before the
applicable semiannual interest payment date, immediately available funds in sums
sufficient to pay the Liquidated Damages then due.  The Liquidated Damages due
shall be payable in arrears on each interest payment date to the record Holder
of Notes entitled to receive the interest payment to be paid on such date as set
forth in the Indenture.  Each obligation to pay Liquidated Damages shall be
deemed to accrue from, and including the day following, the applicable Event
Date.  The Company shall not be required to pay Liquidated Damages for more than
one Registration Default at any given time.

 

(f)                                   Specific Enforcement.  Without limiting
the remedies available to the Initial Purchasers and the Holders, the Company
acknowledges that any failure by the Company to comply with its obligations
under Section 2(a) and Section 2(b) hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it would not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be

 

11

--------------------------------------------------------------------------------


 

required to specifically enforce the Company’s obligations under Section 2(a)
and Section 2(b) hereof.

 

3.                                      Registration Procedures.  In connection
with the obligations of the Company with respect to the Registration Statements
pursuant to Sections 2(a) and 2(b) hereof, the Company shall:

 

(a)                                 prepare and file as prescribed by Section
2(a) and use its reasonable best efforts to prepare and file as prescribed by
Section 2(b), as applicable, with the SEC a Registration Statement or
Registration Statements within the relevant time period specified in Section 2
hereof on the appropriate form under the Securities Act, which form (i) shall be
selected by the Company, (ii) shall, in the case of a Shelf Registration, be
available for the sale of the Transfer Restricted Notes by the selling Holders
thereof and (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith; and use its
reasonable best efforts to cause such Registration Statement to be declared or
become effective, as applicable, and remain effective in accordance with Section
2 hereof.  The Company shall not file any Registration Statement or Prospectus
or any amendments or supplements thereto in respect of which the Holders must
provide information for inclusion therein without the Holders being afforded an
opportunity to review such documentation a reasonable time prior to the filing
of such document or if the Majority Holders or such Participating Broker-Dealer,
as the case may be, their counsel or the managing underwriters, if any, shall
reasonably object;

 

(b)                                 prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary under applicable law to keep such Registration Statement effective
for the Effectiveness Period or the Applicable Period, as the case may be; and
cause each Prospectus to be supplemented by any required prospectus supplement
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the Securities Act, and comply in all material
respects with the provisions of the Securities Act, the Exchange Act and the
rules and regulations promulgated thereunder applicable to them with respect to
the disposition of all securities covered by each Registration Statement during
the Effectiveness Period or the Applicable Period, as the case may be, in
accordance with the intended method or methods of distribution by the selling
Holders thereof described in this Agreement (including sales by any
Participating Broker-Dealer);

 

(c)                                  in the case of a Shelf Registration, (i)
notify each Holder of Transfer Restricted Notes, at least five Business Days
prior to filing, that a Shelf Registration Statement with respect to the
Transfer Restricted Notes is being filed and advise such Holder that the
distribution of Transfer Restricted Notes will be made in accordance with the
method selected by the Majority Holders participating in the Shelf Registration;
(ii) furnish to each Holder of Transfer Restricted Notes, without charge, as
many copies of each

 

12

--------------------------------------------------------------------------------


 

Prospectus, and any amendment or supplement thereto (other than any amendments
or supplements pursuant to the filing of periodic reports under the Exchange Act
which are incorporated by reference into such Prospectus) and such other
documents as such Holder may reasonably request, in order to facilitate the
disposition of the Transfer Restricted Notes; and (iii) subject to the last
paragraph of Section 3 hereof, hereby consent to the use of the Prospectus or
any amendment or supplement thereto by each of the selling Holders of Transfer
Restricted Notes in connection with the offering and sale of the Transfer
Restricted Notes covered by such Prospectus or any amendment or supplement
thereto;

 

(d)                                 in the case of a Shelf Registration, use its
reasonable best efforts to register or qualify, as may be required by applicable
law, the Transfer Restricted Notes under all applicable state securities or
“blue sky” laws of such jurisdictions by the time the applicable Registration
Statement becomes effective under the Securities Act as any Holder of Transfer
Restricted Notes covered by a Registration Statement shall reasonably request in
advance of such date of effectiveness, and do any and all other acts and things
which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Transfer Restricted
Notes owned by such Holder; provided, however, that the Company shall not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d) or (ii) take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject;

 

(e)                                  in the case of (i) a Shelf Registration or
(ii) Participating Broker-Dealers who have notified the Company that they will
be utilizing the Prospectus contained in the Exchange Offer Registration
Statement as provided in Section 3(r) hereof, notify each Holder of Transfer
Restricted Notes, or such Participating Broker-Dealers, as the case may be,
their counsel, if any, promptly and confirm such notice in writing (if such
notice was not originally given in writing) (A) when a Registration Statement
has become effective and when any post-effective amendments and supplements
thereto become effective, other than any amendments or supplements pursuant to
the filing of periodic reports under the Exchange Act which are incorporated by
reference into such Registration Statement, (B) of any request by the SEC or any
state securities authority for amendments and supplements to a Registration
Statement or Prospectus or for additional information after the Registration
Statement has been declared or become effective, as applicable, (C) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (D) if the Company receives any notification
with respect to the suspension of the qualification of the Transfer Restricted
Notes to be sold by any Participating Broker-Dealer for offer or sale in any
jurisdiction or the initiation of any proceeding for such purpose, (E) of the
happening of any event or the failure of any event to occur or the discovery of
any facts or otherwise during the Effectiveness Period or the Applicable Period,

 

13

--------------------------------------------------------------------------------


 

as the case may be, which makes any statement made in such Registration
Statement or the related Prospectus untrue in any material respect or which
causes such Registration Statement or Prospectus to omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (F) of the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate;

 

(f)                                   use its reasonable best efforts to obtain
the withdrawal of any order suspending the effectiveness of a Registration
Statement as soon as practicable;

 

(g)                                  in the case of a Shelf Registration,
furnish to each Holder of Transfer Restricted Notes, without charge, one
conformed copy of each Registration Statement relating to such Shelf
Registration and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);

 

(h)                                 in the case of a Shelf Registration,
cooperate with the selling Holders of Transfer Restricted Notes to facilitate
the timely preparation and delivery of certificates not bearing any restrictive
legends representing Transfer Restricted Notes covered by such Shelf
Registration to be sold and relating to the subsequent transfer of such Notes;
and cause such Notes to be in such denominations (consistent with the provisions
of the Indenture) and registered in such names as the selling Holders may
reasonably request at least three Business Days prior to the closing of any sale
of Transfer Restricted Notes;

 

(i)                                     in the case of a Shelf Registration or
an Exchange Offer Registration, upon the occurrence of any circumstance
contemplated by Section 3(e)(B), 3(e)(C), 3(e)(D), 3(e)(E) or 3(e)(F) hereof,
use its reasonable best efforts to prepare a supplement or post-effective
amendment to the subject Registration Statement or the related Prospectus or any
document incorporated therein by reference or file any other required document
so that (subject to Section 3(a)), as thereafter delivered to the purchasers of
the Transfer Restricted Notes to whom a Prospectus is being delivered by a
Participating Broker-Dealer who has notified the Company that it will be
utilizing the Prospectus contained in the Exchange Offer Registration Statement
as provided in Section 3(a) hereof, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and to notify each Holder or Participating Broker-Dealer,
as applicable, to suspend use of the Prospectus as promptly as practicable after
the occurrence of such an event;

 

(j)                                    use its reasonable best efforts to obtain
a CUSIP number for all Exchange Notes or, if issued, Private Exchange Notes
(with respect to the Private Exchange Notes, subject to the provisions of the
last two sentences of Section 2(a)(iv) hereof), as the case may be, not later
than the effective date of a Registration Statement, and provide the Trustee
with printed certificates for the Exchange Notes or the Private Exchange Notes,
as the case may be, in a form eligible for deposit with the Depositary;

 

14

--------------------------------------------------------------------------------


 

(k)                                 (i) cause the Indenture or the indenture
provided in Section 2(a) to be qualified under the TIA, in connection with the
registration of the Transfer Restricted Notes, (ii) cooperate with the Trustee
or any trustee under such indenture and the Holders to effect such changes to
the Indenture or such indenture as may be required for the Indenture or such
indenture to be so qualified in accordance with the terms of the TIA and
(iii) execute, and use its reasonable best efforts to cause the Trustee or any
trustee under such indenture to execute, all documents as may be required to
effect such changes, and all other forms and documents required to be filed with
the SEC to enable the Indenture or such indenture to be so qualified in a timely
manner;

 

(l)                                     in the case of a Shelf Registration,
enter into underwriting agreements, agency agreements or similar agreements, as
appropriate, and take all such other customary and appropriate actions in
connection therewith, in each case, as are reasonably requested by the Majority
Holders in order to expedite or facilitate the disposition of such Transfer
Restricted Notes, and in such connection, (i) make such representations and
warranties to Holders of such Transfer Restricted Notes and the underwriters (if
any) with respect to the business of the Company and its subsidiaries as then
conducted and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, as
are customarily made by issuers to underwriters in underwritten offerings, and
confirm the same if and when requested by the Majority Holders; (ii) if an
underwriting agreement is entered into, obtain opinions of counsel to the
Company in form and substance reasonably satisfactory to the managing
underwriters, addressed to each of the underwriters covering the matters
customarily covered in opinions requested in underwritten offerings and as may
be reasonably requested by the managing underwriters; (iii) if an underwriting
agreement is entered into, obtain “cold comfort” letters and updates thereof
from the independent registered accountants of the Company (and, if necessary,
any other independent registered accountants or certified public accountants, as
the case may be, of any subsidiary of the Company or of any business acquired by
the Company for which financial statements and financial data are, or are
required to be, included in the Registration Statement), addressed to the
Company and each of the underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings; and (iv) if an underwriting agreement is
entered into, the same shall contain indemnification provisions and procedures
substantially identical to those set forth in Section 4 hereof (or such other
provisions and procedures acceptable to the Company and the Holders of a
majority in aggregate principal amount of Transfer Restricted Notes covered by
such Registration Statement and the managing underwriters) with respect to all
parties to be indemnified pursuant to said Section (including, without
limitation, such selling Holders and such underwriters).  The above shall be
done at each closing in respect of the sale of Transfer Restricted Notes, or as
and to the extent required thereunder;

 

(m)                             if a Shelf Registration is filed pursuant to
Section 2(b), make available for the period specified in Section 2(b)(ii) for
inspection by not more than one counsel for all

 

15

--------------------------------------------------------------------------------


 

selling Holders of Transfer Restricted Notes and each such person who would be
an “underwriter” as a result of the sale by such person of the Transfer
Restricted Notes of any such Holder and any attorney or accountant retained by
any such underwriters (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries (collectively, the “Records”), and cause the officers, directors
and employees of the Company and its subsidiaries to supply all information in
each case reasonably requested by any such Inspector in connection with such
Shelf Registration Statement and, in each case as shall be reasonably necessary,
in the judgment of the respective counsel referred to above, to enable them to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act.  Records which the Company determines, in good faith, to be
confidential and any Records which it notifies the Inspectors are confidential
shall be maintained in confidence and shall not be disclosed by the Inspectors
to any other Person until such time as (1) the disclosure of such Records is
required to be set forth in the Shelf Registration Statement or the prospectus
included therein or in an amendment to such Shelf Registration Statement or an
amendment or supplement to such prospectus in order that such Shelf Registration
Statement, prospectus, amendment or supplement as the case may be, does not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, (in which case the
subject information may only be disclosed to another Person following such time
as the Shelf Registration Statement in which such information is included is
publicly filed by the Company with the SEC), (2) such Person shall be legally
compelled to disclose such information pursuant to a subpoena or other order
from a court of competent jurisdiction (but only after such Person shall have
given the Company prior written notice of such requirement) or (3) the
information in such Records has been made generally available to the public. 
Each such Inspector will be required to agree to keep information obtained by it
as a result of its inspections pursuant to this Agreement confidential and not
to use such information as the basis for any market transactions in the
securities of the Company unless and until such is made generally available to
the public.  Each Inspector will be required to further agree that it will, upon
learning that disclosure of such Records is sought under (1) above, give notice
to the Company and allow the Company and its subsidiaries at their expense to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;

 

(n)                                 comply with all applicable rules and
regulations of the SEC so long as the provisions of this Agreement are
applicable and make generally available to its security holders earnings
statements satisfying the provisions of  Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 60 days after the end of any 12-month period (or 105 days after
the end of any 12-month period if such period is a fiscal year) (i) commencing
at the end of any fiscal quarter in which Transfer Restricted Notes are sold to
underwriters in a firm commitment or best efforts underwritten offering and
(ii) if not sold to underwriters in such an

 

16

--------------------------------------------------------------------------------


 

offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods;

 

(o)                                 upon consummation of an Exchange Offer or a
Private Exchange, obtain an opinion of counsel to the Company addressed to the
Trustee and which includes an opinion that (i) the Company has duly authorized,
executed and delivered each of the Exchange Notes and Private Exchange Notes, as
the case may be and (ii) the Exchange Notes constitute a legal, valid and
binding obligation of the Company, as the case may be, enforceable against the
Company in accordance with its respective terms (in each case, with customary
exceptions);

 

(p)                                 if an Exchange Offer or a Private Exchange
is consummated, upon proper delivery of Transfer Restricted Notes by Holders to
the Company (or to such other Person as directed by the Company) in exchange for
the Exchange Notes or the Private Exchange Notes, as the case may be, the
Company shall mark, or cause to be marked, on such Transfer Exchange Notes and
on the books of the Trustee, the Note Registrar (as defined in the Indenture)
and, if necessary, the Depositary, delivered by such Holders that such Transfer
Restricted Notes are being canceled in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be; but in no event shall such Notes be
marked as paid or otherwise satisfied solely as a result of being exchanged for
Exchange Notes or Private Exchange Notes in the Exchange Offer or the Private
Exchange, as the case may be;

 

(q)                                 cooperate with each seller of Transfer
Restricted Notes covered by any Registration Statement participating in the
disposition of such Transfer Restricted Notes and one counsel acting on behalf
of all such sellers in connection with the filings, if any, required to be made
with FINRA; and

 

(r)                                    in the case of the Exchange Offer
Registration Statement (A) include in the Exchange Offer Registration Statement
a section entitled “Plan of Distribution,” which section shall be reasonably
acceptable to JPM on behalf of the Initial Purchasers, and which shall contain a
summary statement of the positions publicly taken or policies made public by the
staff of the SEC with respect to the potential “underwriter” status of any
broker-dealer (a “Participating Broker-Dealer”) that holds Transfer Restricted
Notes acquired for its own account as a result of market-making activities or
other trading activities and that will be the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act) of Exchange Notes to be received by such
broker-dealer in the Exchange Offer, including a statement that any such
Participating Broker-Dealer who receives Exchange Notes for Transfer Restricted
Notes pursuant to the Exchange Offer may be deemed a statutory underwriter and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Notes, (B) furnish to each
Participating Broker-Dealer who has delivered to the Company the notice referred
to in

 

17

--------------------------------------------------------------------------------


 

Section 3(e) (that they will be utilizing the Prospectus contained in the
Exchange Offer Registration Statement as provided in this Section 3(r)), without
charge, as many copies of each Prospectus included in the Exchange Offer
Registration Statement, including any preliminary prospectus, and any amendment
or supplement thereto (other than any amendment or supplement pursuant to the
filing of periodic reports under the Exchange Act which are incorporated by
reference into such Prospectus), as such Participating Broker-Dealer may
reasonably request, (C) hereby consent to the use of the Prospectus forming part
of the Exchange Offer Registration Statement or any amendment or supplement
thereto by any Participating Broker-Dealers in connection with the sale or
transfer of the Exchange Notes covered by the Prospectus or any amendment or
supplement thereto, (D) use its reasonable best efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
Prospectus contained therein in order to permit such Prospectus to be lawfully
delivered by Participating Broker-Dealers for such period of time as such
Participating Broker-Dealers must comply with such requirements in order to
resell the Exchange Notes; provided, however, that such period shall not be
required to exceed the earlier of (i) 180 days from the date the Exchange Offer
Registration Statement first became effective under the Securities Act (or such
longer period if extended pursuant to the last sentence of this Section 3) and
(ii) such time after the Exchange Offer is completed as the Company reasonably
believes that there are no Participating Broker-Dealers owning Exchange Notes
but not earlier than 90 days (the “Applicable Period”), and (E) include in the
transmittal letter or similar documentation to be executed by an exchange
offeree in order to participate in the Exchange Offer (1) a provision
substantially similar to the following:

 

“If the exchange offeree is a broker-dealer holding Notes acquired for its own
account as a result of market-making activities or other trading activities, it
will deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of Exchange Notes received in respect of such Notes
pursuant to the Exchange Offer”;

 

and (2) a statement to the effect that by a broker-dealer making the
acknowledgment described in clause (1) and by delivering a Prospectus in
connection with the resale of Exchange Notes, such broker-dealer will not be
deemed to admit that it is an underwriter within the meaning of the Securities
Act.

 

The Company may require each seller of Transfer Restricted Notes as to which any
registration is being effected to furnish to the Company such information
regarding such seller and the proposed distribution of such Transfer Restricted
Notes as the Company may from time to time reasonably request in writing.  The
Company may exclude from such registration the Transfer Restricted Notes of any
seller who fails to furnish such information within a reasonable time (not to
exceed 15 Business Days) after receiving such request and shall be under no
obligation to compensate any such seller for any lost income, interest or other
opportunity forgone, or any liability incurred, as a result of the Company’s
decision to exclude such seller.

 

18

--------------------------------------------------------------------------------


 

In the case of (i) a Shelf Registration Statement or (ii) Participating
Broker-Dealers who have notified the Company that they will be utilizing the
Prospectus contained in the Exchange Offer Registration Statement as provided in
Section 3(r) hereof that are seeking to sell Exchange Notes and are required to
deliver Prospectuses, each Holder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
3(e)(B), 3(e)(C), 3(e)(D), 3(e)(E) or 3(e)(F) hereof, such Holder or
Participating Broker-Dealer, as the case may be, will forthwith discontinue
disposition of Transfer Restricted Notes or Exchange Notes, as the case may be,
pursuant to a Registration Statement until such Holder’s or Participating
Broker-Dealer’s, as the case may be, receipt of the copies of the supplemented
or amended Prospectus contemplated by Section 3(i) hereof or until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, if so directed by the Company, such Holder will
deliver to the Company (at the Company’s expense) all copies in such Holder’s or
Participating Broker-Dealer’s, as the case may be, possession, other than
permanent file copies then in such Holder’s or Participating Broker-Dealer’s, as
the case may be, possession, of the Prospectus covering such Transfer Restricted
Notes or Exchange Notes, as the case may be, current at the time of receipt of
such notice.  If the Company shall give any such notice to suspend the
disposition of Transfer Restricted Notes or Exchange Notes, as the case may be,
pursuant to a Registration Statement, the Company shall use its reasonable best
efforts to file as soon as practicable an amendment or supplement to the
Registration Statement and, in the case of an amendment, to have such amendment
declared effective as soon as practicable and shall extend the period during
which such Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days in the period from and including the date of the
giving of such notice to and including the date when the Company shall have made
available to the Holders or Participating Broker-Dealers, as the case may be,
(A) copies of the supplemented or amended Prospectus necessary to resume such
dispositions or (B) the Advice (or such shorter period that will terminate when
all of the Transfer Restricted Notes covered by such Shelf Registration
Statement have been sold pursuant thereto or cease to be outstanding or
otherwise cease to be Transfer Restricted Notes).

 

4.                                      Indemnification and Contribution.

 

(a)                                 The Company shall indemnify and hold
harmless each Initial Purchaser, each Holder, each Participating Broker-Dealer,
each underwriter who participates in an offering of Transfer Restricted Notes
pursuant to a Shelf Registration Statement, their respective affiliates, and
each Person, if any, who controls any of such parties within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, joint or several, as incurred, arising out
of any untrue statement or alleged untrue statement of a material fact contained
in any Registration Statement (or any amendment or supplement thereto), pursuant
to which Transfer Restricted Notes or Exchange Notes were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be

 

19

--------------------------------------------------------------------------------


 

stated therein or necessary to make the statements therein not misleading or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 4(d) below) any such settlement is effected with the prior written
consent of the Company; and

 

(iii)                               against any and all expenses whatsoever, as
incurred (including reasonable fees and disbursements of one counsel (in
addition to any local counsel) chosen as provided in Section 4(c) below)
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any court or governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraph
(i) or (ii) of this Section 4(a);

 

provided, however, that this indemnity does not apply to any loss, liability,
claim, damage or expense to the extent arising out of an untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Initial Purchasers, such Holder, such Participating Broker-Dealer or any
underwriter with respect to such Initial Purchasers, Holder, Participating
Broker-Dealer or underwriter, as the case may be, expressly for use in the
Registration Statement (or any amendment or supplement thereto) or any
Prospectus (or any amendment or supplement thereto); provided, further, that the
foregoing indemnity with respect to losses, liabilities, claims, damages, or
expenses resulting from an untrue statement or omission or alleged untrue
statement or omission in a preliminary prospectus in any Shelf Registration
Statement shall not inure to the benefit of any Holder (or to the benefit of any
underwriter with respect to such Holder or to the benefit of any person
controlling such Holder or underwriter) from whom the person asserting any such
losses, claims, damages, expenses or liabilities purchased Transfer Restricted
Notes if (i) such untrue statement or omission or alleged untrue statement or
omission made in such preliminary prospectus was eliminated or remedied in the
final Prospectus (as amended or supplemented) if the Company shall have
furnished any amendments or supplements thereto to such Holder or underwriter
prior to confirmation for the sale of such Transfer Restricted Notes to such
person by such Holder or underwriter and (ii) a copy of the final Prospectus (as
so amended and supplemented) was not furnished to such person at or prior to the
written confirmation of the sale of such Transfer Restricted Notes to such
person, unless such failure to deliver was a result of non-compliance by the
Company with Section 3(c).

 

20

--------------------------------------------------------------------------------


 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Initial Purchasers, and
the other selling Holders and each of their respective directors and each
Person, if any, who controls any of the Company, the Initial Purchasers, any
underwriter or any other selling Holder within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act, against any and all loss, liability,
claim, damage and expense whatsoever described in the indemnity contained in
Section 4(a) hereof, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment or supplement thereto) or any Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such selling Holder with
respect to such Holder expressly for use in the Registration Statement (or any
supplement thereto), or any such Prospectus (or any amendment thereto);
provided, however, that, in the case of the Shelf Registration Statement, no
such Holder shall be liable for any claims hereunder in excess of the amount of
proceeds received by such Holder from the sale of Transfer Restricted Notes
pursuant to the Shelf Registration Statement.

 

(c)                                  Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement.  In the
case of parties indemnified pursuant to Section 4(a) above, counsel to all the
indemnified parties shall be selected by the Initial Purchasers, and, in the
case of parties indemnified pursuant to Section 4(b) above, counsel to all the
indemnified parties shall be selected by the Company.  An indemnifying party may
participate at its own expense in the defense of any such action, in which case,
counsel to such indemnifying party may also be counsel to the indemnified party;
provided, however, that, if such indemnified party at any time determines in its
reasonable judgment that (i) there exists a conflict of interest between the
indemnified party and the indemnifying party or (ii) there are legal defenses
available to the indemnified party that would not be available to the
indemnifying party, then, counsel to the indemnifying party shall not be (or
shall cease to be, as applicable) counsel to the indemnified party.  For further
clarification, should the indemnifying party participate in the defense of such
action under the circumstances set forth in the proviso of the preceding
sentence, the indemnifying party shall indemnify the indemnified party against
any and all expenses described in subsection (a)(iii) above.  If it so elects
within a reasonable time after receipt of such notice, an indemnifying party,
jointly with any other indemnifying parties receiving such notice, may assume
the defense of such action with counsel chosen by it and approved by the
indemnified parties defendant (including any impleaded parties) in such action,
which approval shall not be unreasonably withheld, and after notice from the
indemnifying party to such indemnified party of its election to so assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party for any legal expenses of other counsel, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that, if such
indemnified party at any time determines in its reasonable

 

21

--------------------------------------------------------------------------------


 

judgment that (i) there exists a conflict of interest between the indemnified
party and the indemnifying party or (ii) there are legal defenses available to
the indemnified party that would not be available to the indemnifying party,
then the indemnifying party shall not be entitled to assume such defense.  If
such indemnifying party is not entitled to assume the defense of such action as
a result of the proviso to the preceding sentence, then counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party and, for further clarification, the
indemnifying party shall indemnify the indemnified party against any and all
expenses described in Section 4(a)(iii) above.  If any indemnifying party
assumes the defense of such action, the indemnifying parties shall not be liable
for any fees and expenses of counsel for the indemnified parties incurred
thereafter in connection with such action. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own counsel for all indemnified parties
in connection with any one action or separate but similar or related actions
arising out of the same general allegations or circumstances.  No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)                                 If at any time an indemnified party shall
have requested an indemnifying party to reimburse the indemnified party for fees
and expenses of counsel incurred by such indemnified party as contemplated under
this Section 4, then such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 4(a)(ii) effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement. 
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, an indemnifying party shall
not be liable for any settlement of the nature contemplated by
Section 4(a)(ii) effected without its consent if such indemnifying party
(i) reimburses such indemnified party in accordance with such request to the
extent the indemnifying party, in its good faith judgment, considers such
requests to be reasonable and (ii) provides written notice to the indemnified
party substantiating the unpaid balance as unreasonable, in each case prior to
the date of such settlement.

 

(e)                                  (i)  In order to provide for just and
equitable contribution in circumstances under which any of the indemnity
provisions set forth in this Section 4 is for any reason held to be unavailable
to the indemnified parties although applicable in accordance with its terms, the

 

22

--------------------------------------------------------------------------------


 

Company and the Holders, as applicable, shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
such indemnity agreement incurred by the Company and the Holders; provided,
however, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person that was not guilty of such fraudulent
misrepresentation.  As between the Company and the Holders, such parties shall
contribute to such aggregate losses, liabilities, claims, damages and expenses
of the nature contemplated by such indemnity agreement in such proportion as
shall be appropriate to reflect the relative fault of the Company, on the one
hand, and the Holders of Transfer Restricted Notes, the Participating
Broker-Dealer or Initial Purchasers, as the case may be, on the other hand, in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

(ii)                                  The relative fault of the Company, on the
one hand, and the Holders of Transfer Restricted Notes, the Participating
Broker-Dealer or the Initial Purchasers, as the case may be, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, or by
the Holder of Transfer Restricted Notes, the Participating Broker-Dealer or the
Initial Purchasers, as the case may be, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(iii)                               Notwithstanding the provisions of this
Section 4, no Holder shall be required to contribute any amount in excess of the
amount by which the total price (without deduction for any underwriter’s
commission, discount or other fee) at which the Notes sold by it under the Shelf
Registration Statement exceeds the amount of any damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

(iv)                              The Company and the Holders of the Transfer
Restricted Notes and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 4.

 

(v)                                 For purposes of this Section 4, each
affiliate of any Person, if any, who controls a Holder of Transfer Restricted
Notes, the Initial Purchasers or a Participating Broker-Dealer within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
shall have the same rights to contribution as such Holder, and each director of
the Company, each affiliate of the Company, each executive officer of the
Company who signed the Registration Statement, and each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company.

 

23

--------------------------------------------------------------------------------


 

5.                                      Participation in Underwritten
Registrations.  No Holder may participate in any underwritten registration
hereunder unless such Holder (i) agrees to sell such Holder’s Transfer
Restricted Notes on the basis provided in any underwriting arrangements approved
by the Persons entitled hereunder to approve such arrangements and
(ii) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.  The Company shall be under
no obligation to compensate any Holder for lost income, interest or other
opportunity foregone, or other liability incurred, as a result of the Company’s
decision to exclude such Holder from any underwritten registration if such
Holder has not complied with the provisions of this Section 5 in all material
respects following 15 Business Days’ written notice of non-compliance and the
Company’s decision to exclude such Holder.

 

6.                                      Selection of Underwriters.  The Holders
of Transfer Restricted Notes covered by the Shelf Registration Statement who
desire to do so may sell the securities covered by such Shelf Registration in an
underwritten offering.  In any such underwritten offering, the underwriter or
underwriters and manager or managers that will administer the offering will be
selected by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Notes covered by the Shelf Registration Statement; provided,
however, that such underwriters and managers must be reasonably satisfactory to
the Company.

 

7.                                      Miscellaneous.

 

(a)                                 No Inconsistent Agreements.  The rights
granted to the Holders hereunder do not, and will not for the term of this
Agreement in any way conflict with and are not, and will not during the term of
this Agreement be inconsistent with the rights granted to the holders of the
Company’s other issued and outstanding securities under any other agreements
entered into by the Company.

 

(b)                                 Amendments and Waivers.  The provisions of
this Agreement, including provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of the Company and the Majority Holders; provided, however, that no
amendment, modification, or supplement or waiver or consent to the departure
with respect to the provisions of Section 4 hereof shall be effective as against
any Holder of Transfer Restricted Notes or the Company unless consented to in
writing by such Holder of Transfer Restricted Notes or the Company, as the case
may be.

 

(c)                                  Notices.  (i)  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, facsimile, or any courier
guaranteeing overnight delivery (A) if to a Holder, at the most current address
given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 7(c), which address initially is, with
respect to the Initial Purchasers, the addresses set forth in the Purchase
Agreement; and (B) if to the Company, initially at the Company’s address

 

24

--------------------------------------------------------------------------------


 

set forth in the Purchase Agreement and thereafter at such other address, notice
of which is given in accordance with the provisions of this Section 7(c).

 

(ii)                                  All such notices and communications shall
be deemed to have been duly given:  at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is confirmed, if sent by facsimile; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

 

(iii)                               Copies of all such notices, demands, or
other communications shall be concurrently delivered by the Person giving the
same to the Trustee, at the address specified in the Indenture.

 

(d)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors, assigns and
transferees of the Company and the Initial Purchasers, including, without
limitation, and without the need for an express assignment, subsequent Holders. 
If any transferee of any Holder shall acquire Transfer Restricted Notes, in any
manner, whether by operation of law or otherwise, such Transfer Restricted Notes
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Transfer Restricted Notes, such Person shall be conclusively deemed
to have agreed to be bound by and to perform all of the terms and provisions of
this Agreement and such Person shall be entitled to receive the benefits hereof.

 

(e)                                  Third Party Beneficiary.  Each Holder shall
be a third party beneficiary of the agreements made hereunder between the
Company, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
Holders hereunder.

 

(f)                                   Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                  Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(h)                                 GOVERNING LAW AND SUBMISSION TO
JURISDICTION.  THIS AGREEMENT, THE NOTES, THE EXCHANGE NOTES AND THE PRIVATE
EXCHANGE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.  NO PROCEEDING RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE COMMENCED, PROSECUTED OR CONTINUED IN
ANY COURT OTHER THAN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE

 

25

--------------------------------------------------------------------------------


 

CITY AND COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WHICH COURTS SHALL HAVE JURISDICTION OVER THE
ADJUDICATION OF SUCH MATTERS, AND THE COMPANY HEREBY CONSENTS TO THE
JURISDICTION OF SUCH COURTS AND PERSONAL SERVICE WITH RESPECT THERETO.  THE
COMPANY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATING TO
THIS AGREEMENT.  THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON THE COMPANY AND
MAY BE ENFORCED IN ANY OTHER COURTS IN THE JURISDICTION OF WHICH THE COMPANY IS
OR MAY BE SUBJECT, BY SUIT UPON SUCH JUDGMENT.

 

(i)                                     Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

(j)                                    Notes Held by the Company or Any of Its
Affiliates.  Whenever the consent or approval of Holders of a specified
percentage of Transfer Restricted Notes is required hereunder, Transfer
Restricted Notes held by the Company or any of the Company’s affiliates (as such
term is defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

[Signature page follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Vice President, Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

CONFIRMED AND ACCEPTED,
as of the date first above written:

 

J.P. MORGAN SECURITIES LLC

 

 

for itself and on behalf of the several

Initial Purchasers

 

 

 

 

 

 

By:

/s/ Chris Lingenfelter

 

 

Name: Chris Lingenfelter

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

UBS Securities LLC

RBS Securities Inc.

Fifth Third Securities, Inc.

Wells Fargo Securities, LLC

Credit Agricole Securities (USA) Inc.

Goldman, Sachs & Co.

Nomura Securities International, Inc.

SunTrust Robinson Humphrey, Inc.

 

--------------------------------------------------------------------------------